DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/31/2022 to the Office Action mailed on 10/29/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claim 1 is currently amended.
Claims 13-20 are withdrawn as being directed to a non-elected invention.
Claims 1-12 have been examined.
Claims 1-12 are rejected.

Priority
Priority to 371 PCT/US18/3670 filed on 06/08/2018, which claims priority to applications 62/517,319 filed on 06/09/2017 and 62/517257 filed on 06/09/2017 is acknowledged.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singal et al. (Facial Basal Cell Carcinoma Treated with Topical 5% Imiquimod Cream with Dermoscopic Evaluation, Published 06/15/2015).
The claims are directed to a method of treating skin cancer such as basal cell carcinoma comprising administering a composition comprising 0.01 to 10% betamethasone 17-valerate in a topical carrier. The claims are further directed to the method includes administering at least another treatment such as chemotherapy. The method results in the reduction of the lesions.
Singal et al. teach successful treatment of nodular pigmented basal cell carcinoma in two patients (abstract). The patients where treatwed with a combination of 5% imiquimod cream for four consecutive followed by administration of 0.01% betamethasone valerate cream twice daily for the remaining 3 days in week (page 122, case 1 and page 123, case 2). In case 2 treatment was continued for 3 months and resulted in complete clearance of basal cell carcinoma (page 123, case 2). 
With regard to the limitation that the composition comprise a PRPK inhibitor, administration of a PRPK lowers the amount of phosphorylated PRPK compared to before administration of the PRPK (instant claims 4 and 5), and the PRPK inhibitor has the instantly claimed therapeutic effects (instant claim 12) are inherent to the administration of 0.01% betamethasone 17-valerate topically for the treatment of skin cancer conditions as these are properties of betamethasone 17-valerate. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
With regard to the limitation that the skin cancer condition is associated T-LAK cell originated protein kinase (TOPK)-dependent PRPK phosphorylation is an inherent property of basal cell carcinoma. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
For the foregoing reasons the instant claims are anticipated by the prior art.



Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Montes (German Patent 2633556, Published 02/17/1977) in view of Clement et al. (The use of the hairless mouse to develop topical cytostatic combination chemotherapy, Published 1984) is withdrawn in view of the amendment to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singal et al. (Facial Basal Cell Carcinoma Treated with Topical 5% Imiquimod Cream with Dermoscopic Evaluation, Published 06/15/2015).
The claims are further directed to the amount of PRPK inhibitor administered by at least 0.1mg/day. The claims are further directed to the amount of PRPK inhibitor be adjusted based in the level of PRPK inhibition in the patient. 
The teachings of Singal et al. are discussed above.
Singal et al. is silent as to the amount of betamethasone 17-valerate administered per day. Singal et al. also does not teach adjusting the amount of betamethasone 17-valerate. However, Singal et al. makes such as method obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer betamethasone 17-valerate to the patient in the instantly claimed amount/dosage regiment and have reasonable expectation of success. One would have been motivated to do so through routine optimization of the treatment with regard to the patients particular age, sex, weight, and/or disease state. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617